Exhibit 10.2

Incentive Stock Option No. XX-XX

Option for X,XXX Shares

 

MEDAREX, INC.
INCENTIVE STOCK OPTION AGREEMENT
FOR 2005 EQUITY INCENTIVE PLAN

MEDAREX, INC., a New Jersey corporation (the “Company”), in consideration of the
value to it of the continuing services of XXXXXXX (hereinafter called
“Optionee”), which continuing services the grant of this Option is designed to
secure, and in consideration of the various undertakings made herein by
Optionee, and pursuant to its 2005 Equity Incentive Plan (hereinafter called the
“Plan”), hereby grants to Optionee an option (the “Option”), intended to be an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as now or hereafter amended (the “Code”), evidenced by this Option
Agreement, exercisable for the period and upon the terms hereinafter set out, to
purchase XXXXX shares (the “Option Amount”) of $.01 par value common stock of
the Company (“Common Stock”) at a price of $XXXXXX per share (the “Option
Price”), which price represents at least the Fair Market Value (as such term is
defined in the Plan) of the shares as of the Date of Grant (as hereinafter
defined).  Defined terms not explicitly defined in this Option Agreement but
defined in the Plan shall have the same definitions as in the Plan.


1.             TERM OF OPTION.  THIS OPTION IS GRANTED AND DATED ON THE DATE SET
FORTH NEXT ABOVE THE SIGNATURE SHOWN (SOMETIMES HEREINAFTER CALLED THE “DATE OF
GRANT”), AND WILL TERMINATE AND EXPIRE, TO THE EXTENT NOT PREVIOUSLY EXERCISED,
ONE DAY PRIOR TO THE END OF TEN (10) YEARS AFTER THE DATE OF GRANT (I.E., ON THE
XXX DAY OF XXXXX, XXXX), EXCEPT THAT IF OPTIONEE OWNS STOCK ON THE DATE THE
OPTION IS GRANTED (USING THE ATTRIBUTION OF STOCK OWNERSHIP RULES OF SECTION 424
(D) OF THE CODE) POSSESSING MORE THAN 10% OF THE TOTAL COMBINED POWER OF ALL
CLASSES OF STOCK OF THE COMPANY, THEN THE OPTION SHALL TERMINATE AND EXPIRE ONE
DAY PRIOR TO THE END OF FIVE YEARS FROM THE DATE OF GRANT (I.E., ON THE XXX DAY
OF XXXXX, XXXX), OR AT SUCH EARLIER TIME AS MAY BE SPECIFIED IN SECTION 5
HEREOF.


2.             VESTING.  EXCEPT AS SET FORTH IN THE IMMEDIATELY FOLLOWING
SENTENCE OR AS OTHERWISE PROVIDED IN THE PLAN OR THIS OPTION AGREEMENT, THIS
OPTION WILL VEST AND BE EXERCISABLE AS FOLLOWS, PROVIDED THAT VESTING WILL CEASE
UPON THE TERMINATION OF THE OPTIONEE’S SERVICE: [VESTING SCHEDULE FOR OPTIONS
GRANTED TO PARTICIPANTS BELOW VP LEVEL: ONE-FOURTH (1/4TH) OF THE OPTION AMOUNT
SHALL VEST ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT, AND ONE FORTY-EIGHTH
(1/48TH) OF THE OPTION AMOUNT SHALL VEST ON THE LAST DAY OF EACH FULL MONTH
THEREAFTER FOR 36 MONTHS] [VESTING SCHEDULE FOR OPTIONS GRANTED TO PARTICIPANTS
AT VP LEVEL OR ABOVE: ONE-FOURTH (1/4TH) OF THE OPTION AMOUNT SHALL VEST ON EACH
OF THE FIRST, SECOND, THIRD AND FOURTH ANNIVERSARIES OF THE DATE OF GRANT];
PROVIDED, HOWEVER, THAT UPON THE OCCURRENCE OF AN EVENT CONSTITUTING A CHANGE IN
CONTROL, AS SUCH TERM IS DEFINED IN THE PLAN, THE OPTION AMOUNT SHALL BECOME
IMMEDIATELY VESTED AND EXERCISABLE IN FULL.

A-1


--------------------------------------------------------------------------------



 


3.             NON-TRANSFERABILITY.  THIS OPTION IS NOT ASSIGNABLE OR
TRANSFERABLE OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.
DURING THE LIFETIME OF THE OPTIONEE, THIS OPTION SHALL BE EXERCISABLE ONLY BY
THE OPTIONEE OR THE OPTIONEE’S GUARDIAN OR LEGAL REPRESENTATIVE.


4.             MANNER OF EXERCISE.  THE OPTIONEE (OR OTHER PERSON ENTITLED TO
EXERCISE THE OPTION) SHALL PURCHASE SHARES OF COMMON STOCK SUBJECT HERETO BY THE
PAYMENT TO THE COMPANY OF THE OPTION PRICE IN FULL.  THIS OPTION IS TO BE
EXERCISED BY WRITTEN NOTICE TO THE COMPANY STATING THE FULL NUMBER OF SHARES TO
BE PURCHASED AND THE TIME OF DELIVERY THEREOF, WHICH SHALL BE AT LEAST 15 DAYS
AFTER THE GIVING OF NOTICE UNLESS AN EARLIER DATE SHALL HAVE BEEN AGREED UPON
BETWEEN OPTIONEE (OR OTHER PERSON ENTITLED TO EXERCISE THE OPTION) AND THE
COMPANY.  AT SUCH TIME, THE COMPANY SHALL, WITHOUT TRANSFER OR ISSUE TAX TO THE
OPTIONEE (OR OTHER PERSON ENTITLED TO EXERCISE THE OPTION), DELIVER AT THE
PRINCIPAL OFFICE OF THE COMPANY, OR AT SUCH OTHER PLACE AS SHALL BE MUTUALLY
AGREED UPON, A CERTIFICATE OR CERTIFICATES FOR SUCH SHARES AGAINST PAYMENT OF
THE OPTION PRICE THEREFOR IN FULL FOR THE NUMBER OF SHARES TO BE DELIVERED;
PROVIDED, HOWEVER, THAT THE TIME OF DELIVERY MAY BE POSTPONED BY THE COMPANY FOR
SUCH PERIOD AS MAY BE REQUIRED FOR IT TO COMPLY WITH REASONABLE DILIGENCE WITH
ANY REQUIREMENTS OF LAW.  PAYMENT OF THE OPTION PRICE SHALL BE MADE IN CASH
EITHER BY A CERTIFIED OR OFFICIAL BANK CHECK.

Notwithstanding the foregoing, provided that at the time of exercise the Common
Stock is publicly traded, payment in whole or in part of the Option Price may be
made in unrestricted shares of Common Stock which are already owned by the
Optionee free and clear of any liens, claims, encumbrances or security
interests, based upon the Fair Market Value (as defined in the Plan) of the
Common Stock on the date the Option is exercised.  No shares of Common Stock
shall be issued until full payment therefor has been made and any tax
withholding obligations have been satisfied (in accordance with Section 11(d)). 
If the Optionee (or other persons entitled to exercise the Option) fails to
accept a delivery of, or to pay for all or any part of the number of shares
specified in such notice upon tender or delivery thereof, the right to exercise
the Option with respect to such undelivered shares shall be thereupon
terminated.

Notwithstanding the foregoing, provided that at the time of exercise the Common
Stock is publicly traded, payment in whole or in part of the Option Price may be
made pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.


5.             TERMINATION OF SERVICE.


(A)           DEATH.  IF ANY OPTIONEE’S RELATIONSHIP WITH OR EMPLOYMENT BY THE
COMPANY AND/OR ANY OF ITS SUBSIDIARIES TERMINATES BY REASON OF DEATH, THIS
OPTION MAY THEREAFTER BE EXERCISED IMMEDIATELY IN FULL BY THE LEGAL
REPRESENTATIVE OF THE ESTATE OR BY THE LEGATEE OF THE OPTIONEE UNDER THE WILL OF
THE OPTIONEE UNTIL THE EXPIRATION OF THE STATED TERM OF THE OPTION.


(B)           DISABILITY.  IF THE OPTIONEE’S RELATIONSHIP WITH OR EMPLOYMENT BY
THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES TERMINATES BY REASON OF “DISABILITY”
(AS DEFINED IN SECTION 409A(A)(2)(C) OF THE CODE), THIS OPTION MAY THEREAFTER BE
EXERCISED IN FULL BY THE OPTIONEE FOR A

A-2


--------------------------------------------------------------------------------



 


PERIOD OF THREE YEARS FROM THE DATE OF SUCH TERMINATION OR EXPIRATION OF THE
STATED TERM OF THE OPTION, WHICHEVER PERIOD IS THE SHORTER.  NOTWITHSTANDING THE
FOREGOING, IF THE OPTION IS NOT EXERCISED WITHIN 12 MONTHS OF THE DATE
OPTIONEE’S EMPLOYMENT BY THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES IS
TERMINATED BY REASON OF PERMANENT AND TOTAL DISABILITY WITHIN THE MEANING OF
SECTION 22(E)(3) OF THE CODE, THE OPTION SHALL BE TREATED AS A NONQUALIFIED
OPTION AND NOT AN INCENTIVE STOCK OPTION UNDER THE CODE.  IF THE OPTIONEE DIES
DURING THE 12-MONTH PERIOD COMMENCING ON THE DATE HIS/HER SERVICE WITH THE
COMPANY TERMINATES BY REASON OF SUCH PERMANENT AND TOTAL DISABILITY, HOWEVER,
THEN THE OPTION WILL CONTINUE TO BE AN INCENTIVE STOCK OPTION UNDER THE CODE
UNTIL SUCH TIME AS THE OPTION SHALL NO LONGER BE EXERCISABLE UNDER THE TERMS
HEREOF.


(C)           TERMINATION FOR CAUSE.  IF THE OPTIONEE’S RELATIONSHIP WITH OR
EMPLOYMENT BY THE COMPANY IS TERMINATED BY THE COMPANY FOR “CAUSE” (AS DEFINED
IN THE PLAN), THE OPTION SHALL THEREUPON TERMINATE.  NOTWITHSTANDING THE
FOREGOING, NOTHING HEREIN SHALL BE DEEMED TO ALTER THE AT-WILL EMPLOYMENT STATUS
OF AN EMPLOYEE OF THE COMPANY IN ANY WAY.


(D)           OTHER TERMINATION.  IF THE OPTIONEE’S RELATIONSHIP WITH OR
EMPLOYMENT BY THE COMPANY TERMINATES FOR ANY REASON OTHER THAN DEATH OR
DISABILITY OR FOR CAUSE, THIS OPTION MAY, TO THE EXTENT SUCH OPTION HAS VESTED,
THEREAFTER BE EXERCISED BY THE OPTIONEE FOR A PERIOD OF THREE MONTHS FROM THE
DATE OF SUCH TERMINATION OR EXPIRATION OF THE STATED TERM OF THE OPTION,
WHICHEVER PERIOD IS THE SHORTER; PROVIDED, HOWEVER, THAT IF SUCH TERMINATION IS
BY ACTION OF THE COMPANY WITHIN 18 MONTHS FOLLOWING A CHANGE IN CONTROL (OTHER
THAN DISCHARGE FOR CAUSE), ANY UNEXERCISED PORTION OF THIS OPTION MAY BE
EXERCISED BY THE OPTIONEE UNTIL THE EARLIER OF SIX MONTHS AND ONE DAY AFTER SUCH
TERMINATION OR THE EXPIRATION OF SUCH OPTION IN ACCORDANCE WITH THE TERMS
HEREOF.  NOTWITHSTANDING THE FOREGOING, IF THE OPTION IS NOT EXERCISED WITHIN
THREE MONTHS OF THE DATE OPTIONEE’S RELATIONSHIP WITH OR EMPLOYMENT BY THE
COMPANY AND/OR ANY OF ITS SUBSIDIARIES IS TERMINATED, THE OPTION SHALL BE
TREATED AS A NONQUALIFIED OPTION AND NOT AN INCENTIVE STOCK OPTION UNDER THE
CODE.


6.             ADJUSTMENTS ON RECAPITALIZATION; DISSOLUTION OR LIQUIDATION.  THE
NUMBER OF SHARES OF COMMON STOCK SUBJECT HERETO AND THE OPTION PRICE PER SHARE
SHALL BE PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF
ISSUED SHARES OF THE COMMON STOCK RESULTING FROM THE SUBDIVISION OR
CONSOLIDATION OF THE SHARES, OR THE PAYMENT OF A STOCK DIVIDEND AFTER THE DATE
OF GRANT, OR OTHER DECREASE OR INCREASE IN THE SHARES OF COMMON STOCK
OUTSTANDING EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY; PROVIDED,
HOWEVER, THAT ANY OPTIONS TO PURCHASE FRACTIONAL SHARES RESULTING FROM SUCH
ADJUSTMENTS SHALL BE ELIMINATED.

Notwithstanding anything in this Option Agreement to the contrary, in the event
of the proposed dissolution, liquidation or reorganization of the Company, other
than pursuant to certain mergers or consolidations), the Option granted
hereunder shall terminate as of a date to be fixed by the Committee (as that
term is defined in the Plan); provided that not less than 30 day’s prior written
notice of the date so fixed shall be given to the Optionee, and the Optionee
shall have the right, during the period of thirty (30) days preceding such
termination, to exercise his or her Option as to all or any part of the shares
covered thereby, including shares as to which such Option would not otherwise be
exercisable.

A-3


--------------------------------------------------------------------------------


 


7.             SUBJECT TO PLAN.  THIS OPTION IS SUBJECT TO ALL THE TERMS AND
CONDITIONS OF THE PLAN (AND SPECIFICALLY TO THE POWER OF THE COMMITTEE TO MAKE
INTERPRETATIONS OF THE PLAN AND OF THE OPTIONS GRANTED THEREUNDER, AND OF THE
BOARD OF DIRECTORS OF THE COMPANY (“BOARD OF DIRECTORS”) TO ALTER, AMEND,
SUSPEND OR DISCONTINUE THE PLAN SUBJECT TO THE LIMITATIONS EXPRESSED IN THE
PLAN), THE PROVISIONS OF WHICH ARE HEREBY MADE A PART OF THIS OPTION.  BY
ACCEPTANCE HEREOF, OPTIONEE ACKNOWLEDGES RECEIPT OF A COPY OF A SUMMARY PLAN
DESCRIPTION, WHICH DESCRIBES THE BASIC TERMS AND CONDITIONS OF THE PLAN, AND
RECOGNIZES AND AGREES THAT DETERMINATIONS, INTERPRETATIONS OR OTHER ACTIONS
RESPECTING THE PLAN MAY BE MADE BY A MAJORITY OF THE BOARD OF DIRECTORS OR OF
THE COMMITTEE, AND THAT SUCH DETERMINATIONS, INTERPRETATIONS OR OTHER ACTIONS
ARE FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES, INCLUDING OPTIONEE.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS OPTION AGREEMENT AND THOSE
OF THE PLAN, THE PROVISIONS OF THE PLAN SHALL CONTROL.


8.             RIGHTS AS SHAREHOLDER.  THIS OPTION SHALL NOT ENTITLE OPTIONEE OR
ANY PERMITTED TRANSFEREE HEREOF TO ANY RIGHTS OF A SHAREHOLDER OF THE COMPANY OR
TO ANY NOTICE OF PROCEEDINGS OF THE COMPANY OR TO ANY NOTICE OF PROCEEDINGS OF
THE COMPANY IN RESPECT OF ANY SHARES ISSUABLE UPON EXERCISE OF THIS OPTION
UNLESS AND UNTIL THE OPTIONEE HAS GIVEN TO THE COMPANY A WRITTEN NOTICE OF
EXERCISE, HAS PAID IN FULL THE OPTION PRICE FOR SUCH SHARES AND, IF APPLICABLE,
HAS GIVEN A REPRESENTATION TO THE COMPANY THAT HE OR SHE IS PURCHASING SUCH
SHARES FOR INVESTMENT ONLY AND NOT WITH A VIEW TOWARDS ANY DISTRIBUTION.  THE
COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATE FOR SHARES OF
ITS COMMON STOCK PURCHASED HEREUNDER PRIOR TO COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE LAWS AND REGULATIONS WITH RESPECT TO THE ISSUANCE, REGISTRATION OR
LISTING OF SUCH SHARES.


9.             SECURITIES LAWS.  OPTIONEE ACKNOWLEDGES THAT HE OR SHE HAS BEEN
INFORMED OF, OR IS OTHERWISE FAMILIAR WITH, THE NATURE AND THE LIMITATIONS
IMPOSED BY THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), THE EXCHANGE ACT,
AND THE RULES AND REGULATIONS THEREUNDER (IN PARTICULAR, RULE 144, PROMULGATED
UNDER THE ACT AND SECTION 16 OF THE EXCHANGE ACT, AND RULE 16B-3 PROMULGATED
THEREUNDER), CONCERNING THE SHARES ISSUABLE UPON EXERCISE OF THIS OPTION AND
AGREES TO BE BOUND BY THE RESTRICTIONS EMBODIED IN SUCH ACT, THE EXCHANGE ACT,
AND ALL THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


10.          REPORTING OF PREMATURE DISPOSITION.  IF SHARES ACQUIRED THROUGH THE
EXERCISE OF AN OPTION ARE DISPOSED OF EITHER WITHIN TWO YEARS OF THE DATE OF
GRANT OR WITHIN ONE YEAR OF THE DATE THE OPTION WAS EXERCISED, THE OPTIONEE
SHALL PROMPTLY PROVIDE WRITTEN NOTICE TO THE COMPANY OF THE DATE OF DISPOSITION
AND THE AMOUNT REALIZED FROM THE DISPOSITION.


11.          MISCELLANEOUS; GOVERNING LAW.


(A)           IN THE EVENT THE OPTION SHALL BE EXERCISED IN WHOLE, THIS OPTION
AGREEMENT SHALL BE SURRENDERED TO THE COMPANY FOR CANCELLATION.  IN THE EVENT
THE OPTION SHALL BE EXERCISED IN PART, OR A CHANGE IN THE NUMBER OR DESIGNATION
OF THE COMMON STOCK SHALL BE MADE, THIS OPTION AGREEMENT SHALL BE DELIVERED BY
OPTIONEE TO THE COMPANY FOR THE PURPOSE OF MAKING APPROPRIATE NOTATION THEREON,
OR OF OTHERWISE REFLECTING, IN SUCH MANNER AS THE COMPANY SHALL DETERMINE, THE
PARTIAL EXERCISE OR THE CHANGE IN THE NUMBER OF DESIGNATION OF THE COMMON STOCK.

A-4


--------------------------------------------------------------------------------



 


(B)           THE OPTION SHALL BE EXERCISED IN ACCORDANCE WITH SUCH
ADMINISTRATIVE REGULATIONS AS THE COMMITTEE SHALL FROM TIME TO TIME ADOPT TO THE
EXTENT NOT INCONSISTENT WITH SECTION 422 OF THE CODE AND REGULATIONS ISSUED
THEREUNDER.


(C)           THE OPTION AND THIS OPTION AGREEMENT SHALL BE CONSTRUED,
ADMINISTERED AND GOVERNED IN ALL RESPECTS UNDER AND BY THE LAWS OF THE STATE OF
NEW JERSEY TO THE EXTENT NOT INCONSISTENT WITH SECTION 422 OF THE CODE AND
REGULATIONS ISSUED THEREUNDER.


(D)           OPTIONEE HEREBY AGREES THAT HE OR SHE WILL MAKE SUCH ARRANGEMENTS
AS THE COMPANY DEEMS NECESSARY TO DISCHARGE ANY FEDERAL, STATE, OR LOCAL INCOME
OR PAYROLL TAX WITHHOLDING OBLIGATIONS IMPOSED UPON THE COMPANY WITH RESPECT TO
THIS OPTION.  UPON OPTIONEE’S REQUEST AND SUBJECT TO THE COMPANY’S APPROVAL, IN
ITS SOLE DISCRETION, AND IN COMPLIANCE WITH ANY APPLICABLE CONDITIONS OR
RESTRICTIONS OF LAW, THE COMPANY MAY WITHHOLD FROM FULLY VESTED SHARES OF COMMON
STOCK OTHERWISE ISSUABLE TO OPTIONEE UPON EXERCISE OF THE OPTION A NUMBER OF
WHOLE SHARES OF COMMON STOCK HAVING A FAIR MARKET VALUE, DETERMINED AS OF THE
DATE OF EXERCISE, NOT IN EXCESS OF THE MINIMUM AMOUNT OF TAX REQUIRED TO BE
WITHHELD BY LAW.


(E)           NOTHING CONTAINED IN THIS AGREEMENT SHALL CONFER UPON OPTIONEE THE
RIGHT TO EMPLOYMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.

IN WITNESS WHEREOF, this Option Agreement is executed as of the XXX day of
XXXXXX, XXXX.

MEDAREX, INC.

 

 

 

 

 

By

 

 

A-5


--------------------------------------------------------------------------------


 

The undersigned Optionee hereby accepts the foregoing Incentive Stock Option
Agreement No. XX-XX dated as of XXXXX X, XXXX (the “Date of Grant”), and the
undertakings on his or her part contained therein, and agrees to all of the
terms and conditions thereof.

DATED:

,

 

 

 

 

 

 

 

Optionee — XXXXXXXXXX

 

A-6


--------------------------------------------------------------------------------